Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims 
1.	This application is a CON of 16/701,971 12/03/2019, which is a DIV of 14/907,729 with a filing date 01/26/2016, now is US 9,974,774, which is a 371 of PCT/US14/48137 with a filing date 07/25/2014, which claims benefit of 61/858,729 with a filing date 07/26/2013. 
2. 	Amendment of claim 12 in the amendment filed on 1/21/2021 is acknowledged. Claims 1-30 are pending in the application. 
Responses to Amendments/Arguments
3.	The rejection of claim 12 under 35 U.S.C. 112 (a) has been overcome in the amendment filed on 1/21/2021.  The rejection of claims 1 and 4 under 35 U.S.C. 112 (b) has been overcome in the amendment filed on 12/31/2020.  
4.	Applicant's arguments regarding the rejection of claims 12-23 and 27-30 under the obviousness-type double patenting over Garner et al. ‘876 and ‘192 have been fully considered but they are not persuasive.  
	It is noted that Garner et al. ‘876 claims a composition comprising bisantrene or its analog and an additional therapeutic agent or a therapeutic agent subject to chemosensitization or chemopotentiation (i.e., biological response modifiers, cytokine or therapeutic antibodies), see claims13-14 in column 201.  Thus Garner et al. ‘876 still render obviousness over the instant invention.

5.	Since Garner et al. ‘971 does not claim the instant invention, therefore it is distinct from the instant invention.  The provisional rejection of claim 12 under 
the obviousness-type double patenting over Garner et al. ‘971 has been withdrawn herein.
		Claim Objections
Claim 12 is  objected to because of the following informalities:  a wrong status of claim.  It is noted that claim 12 has been amended.  Appropriate correction is required.
7.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	








Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

March 02, 2021